Citation Nr: 0534349	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  96-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the lumbar spine due to VA 
surgical treatment.








WITNESSES AT HEARING ON APPEAL

Veteran and C.E.B., Jr. 





INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal was previously before the Board in January 2000, 
when the Board denied the claim because it was not well 
grounded.  On appeal of the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), the 
parties joined in a motion to vacate the Board's decision and 
remand the case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), which eliminated the concept 
of a well-grounded claim.  In a December 2000 order, the 
Court granted the motion, vacating the Board's January 2000 
decision and remanded the case to the Board.

In September 2001, in implementing the order of the Court, 
the Board remanded the case for evidentiary development, 
including the opportunity for the veteran to submit 
additional evidence and argument and to obtain a VA medical 
examination and opinion. The Board also requested procedural 
development, including compliance with the VCAA and the 
clarification of representation.  

After the requested development, the Board promulgated a new 
decision on April 7, 2004, denying the claim on the merits.  
Thereafter, the veteran through counsel, whose representation 
is limited to proceedings before the Court, appealed the 
Board's decision to the Court. 


FINDING OF FACT 

Because of the death of the veteran in December 2004 during 
the pendency of the appeal, in an Order of January 19, 2005, 
the Court vacated and dismissed the Board's decision of April 
7, 2004, denying compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the lumbar spine due to VA 
surgical treatment. 

CONCLUSION OF LAW

The appeal to the Board of the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the lumbar spine due to VA surgical treatment is dismissed 
for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2005, counsel for the veteran informed the Court 
that the veteran had died in December 2004.  As a matter of 
law, the veteran's claim does not survive his death.  
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

In an Order, entered January 19, 2005, pursuant to Landicho, 
supra, the Court vacated the Board's decision of April 7, 
2004, from which the appeal was taken and which has the legal 
effect of nullifying the previous merits adjudication by the 
RO, which was subsumed in the Board decision, and dismissed 
the appeal. 

The appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

ORDER

The appeal is dismissed.  


_____________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans'Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



 Department of Veterans Affairs


